UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 28, 2017 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.9% Rate (%) Date Amount ($) Value ($) California - 99.9% Alameda County Industrial Development Authority, Revenue (Autumn Press, Inc. Project) (LOC; Wells Fargo Bank) 0.78 3/7/17 1,492,000 a 1,492,000 California Enterprise Development Authority, IDR (Gordon Brush Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.79 3/7/17 2,000,000 a 2,000,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.79 3/7/17 820,000 a 820,000 California Enterprise Development Authority, IDR (Pocino Foods Company Project) (LOC; FHLB) 0.74 3/7/17 2,000,000 a 2,000,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.79 3/7/17 1,440,000 a 1,440,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.74 3/7/17 4,000,000 a,b 4,000,000 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.89 3/7/17 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; U.S. Bank NA) 0.81 3/7/17 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.89 3/7/17 2,025,000 a 2,025,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.77 3/7/17 1,000,000 a 1,000,000 California Infrastructure and Economic Development Bank, Revenue (Society for the Blind Project) (LOC; U.S. Bank NA) 0.74 3/7/17 1,245,000 a 1,245,000 California Municipal Finance Authority, MFHR (Pacific Meadows Apartments) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.67 3/7/17 2,945,000 a,b 2,945,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) California - 99.9% (continued) California Pollution Control Financing Authority, EIR (Air Products and Chemicals, Inc./Wilmington Facility) 0.58 3/1/17 2,200,000 a 2,200,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Mizuho Bank, Ltd.) 0.58 3/1/17 5,200,000 a 5,200,000 California Pollution Control Financing Authority, SWDR (A&M Farms Project) (LOC; CoBank ACB) 0.76 3/7/17 1,800,000 a 1,800,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.88 3/7/17 2,800,000 a 2,800,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.82 3/7/17 2,900,000 a 2,900,000 California Pollution Control Financing Authority, SWDR (Bos Farms Project) (LOC; CoBank ACB) 0.76 3/7/17 1,550,000 a 1,550,000 California Pollution Control Financing Authority, SWDR (Desert Properties, LLC Project) (LOC; Union Bank NA) 0.85 3/7/17 1,700,000 a 1,700,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Bank of Tokyo- Mitsubishi, UFJ, Ltd.) 0.85 3/7/17 1,500,000 a 1,500,000 California Pollution Control Financing Authority, SWDR (JDS Ranch Project) (LOC; Wells Fargo Bank) 0.76 3/7/17 2,350,000 a 2,350,000 California Pollution Control Financing Authority, SWDR (John B. and Ann M. Verwey Project) (LOC; CoBank ACB) 0.76 3/7/17 3,400,000 a 3,400,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.85 3/7/17 440,000 a 440,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Comerica Bank) 0.88 3/7/17 2,740,000 a 2,740,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.85 3/7/17 970,000 a 970,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) California - 99.9% (continued) California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.85 3/7/17 1,230,000 a 1,230,000 California Statewide Communities Development Authority, CP (Kaiser Permanente) 0.78 3/9/17 4,500,000 4,500,000 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 1.06 3/7/17 760,000 a 760,000 California Statewide Communities Development Authority, MFHR (Pine View Apartments) (LOC; Citibank NA) 0.71 3/7/17 2,300,000 a 2,300,000 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Megatoys Project) (LOC; FHLB) 0.87 3/7/17 3,000,000 a 3,000,000 RIB Floater Trust (Series 2017-004), (California Health Facilities Financing Authority, Revenue (Diginty Health)) (LOC; Barclays Bank PLC and Liquidity Facility; Barclays Bank PLC) 0.72 3/7/17 4,500,000 a,b,c 4,500,000 Riverside County Industrial Development Authority, IDR (Universal Forest Products Western Division, Inc. Project) (LOC; JPMorgan Chase Bank) 0.77 3/7/17 2,520,000 a 2,520,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.69 3/7/17 3,800,000 a 3,800,000 San Francisco City and County, MFHR (Carter Terrace Apartments) (LOC; Citibank NA) 0.77 3/7/17 3,375,000 a 3,375,000 San Francisco City and County Redevelopment Agency, MFHR (Derek Silva Community) (LOC; Citibank NA) 0.77 3/7/17 945,000 a 945,000 San Francisco City and County Redevelopment Agency, MFHR (Leland Polk Senior Community) (LOC; Citibank NA) 0.77 3/7/17 1,390,000 a 1,390,000 San Francisco City and County Redevelopment Agency, MFHR (Namiki Apartments) (LOC; Citibank NA) 1.00 3/7/17 200,000 a 200,000 Tender Option Bond Trust Receipts (Series 2016-XF0524), (University of California Regents, General Revenue) (Liquidity Facility; TD Bank) 0.68 3/7/17 2,675,000 a,b,c 2,675,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.68 3/7/17 4,500,000 a 4,500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) California - 99.9% (continued) Westminster Redevelopment Agency, MFHR (Brookhurst Royale Senior Assisted Living Project) (LOC; Union Bank NA) 0.76 3/7/17 235,000 a 235,000 Total Investments (cost $93,197,000) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 28, 2017. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities amounted to $14,120,000 or 15.13% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 93,197,000 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ Bradley J.
